Citation Nr: 9921230	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether the December 1952 rating decision which denied 
entitlement to service connection for a back disability contains 
clear and unmistakable error.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service connection 
for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1942 to December 1945, 
and from September 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Washington, D.C., regional 
office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a higher evaluation for the veteran's 
duodenal ulcer was developed as part of the veteran's current 
appeal.  In a July 1997 rating decision, the evaluation for this 
disability was increased to 20 percent.  In August 1997, the 
veteran submitted a letter stating that he was satisfied with the 
decision, and that he wished to withdraw his appeal.  Therefore, 
the Board considers this issue withdrawn, and it is not a part of 
the current appeal.  38 C.F.R. § 20.204 (1998). 

The issue of entitlement to service connection for hypertension 
will be addressed in the remand section at the end of this 
decision. 


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection for 
a back disability in a December 1952 rating decision; he did not 
initiate an appeal of this decision within one year of the 
December 1952 notice thereof. 

2.  The December 1952 rating decision denying entitlement to 
service connection for a back disability was reasonably supported 
by the evidence then of record.  

3.  The evidence submitted since the December 1952 rating 
decision contains information that was not previously considered, 
and which bears directly and substantially upon the specific 
matter under consideration.  

4.  The veteran has submitted evidence of a well grounded claim 
for entitlement to service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The December 1952 rating decision which denied the veteran 
entitlement to service connection for a back disability is final.  
Veterans Regulation No. 2(a), pt. II, par. III; VA Regulations 
1008 and 1009; effective January 25, 1936 to December 31, 1957; 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998). 

2.  The December 1952 rating decision which denied the veteran 
entitlement to service connection for a back disability does not 
contain clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105 
(1998). 

3.  The evidence received since December 1952 is new and 
material, and his claim for entitlement to service connection for 
a back disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a back disability as a 
result of active service.  He notes that he was involved in a car 
accident in September 1951, shortly before his discharge from 
service.  The accident occurred after he had been given his 
separation examination.  He argues that his current back 
complaints are the result of this injury.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If arthritis becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active service, 
even though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The record shows that entitlement to service connection for a 
back disability was first denied in a December 1952 rating 
decision.  The veteran was notified of this decision in a 
December 1952 letter, and was provided with his appellate rights.  
However, he did not initiate an appeal of this decision within 
one year of receiving notice thereof. 

The law grants a period of one year from the date of notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, the determination 
becomes final, and is not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008 and 
1009; effective January 25, 1936 to December 31, 1957; currently 
38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302, 20.1103.

A. Clear and Unmistakable Error

The veteran contends that the December 1952 rating decision which 
denied him entitlement to service connection for a back 
disability contains clear and unmistakable error.  He basically 
argues that the evidence in favor of his claim is so 
overwhelmingly that it must have been either ignored or 
misinterpreted.  

A decision becomes final and binding, and is not subject to 
revision on the same factual basis in the absence of clear and 
unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a) (1998).  In 
order for there to be a valid claim of clear and unmistakable 
error, the correct facts, as they were known at the time of the 
original decision, must not have been before the adjudicator, or 
the proper statutory or regulatory provisions must have been 
misapplied.  The veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  The error must be 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  In assessing the original decision, the regulations in 
effect at the time of the original rating decision must be 
examined.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  Clear 
and unmistakable error is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993), en banc review 
denied Feb. 3, 1994 (per curium).

The Court has set forth a three-pronged test for finding clear 
and unmistakable error.  First, either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made,".  
Third, a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was an 
incorrect application of the law or fact as it existed at the 
time of the disputed adjudication.  Since an analysis of whether 
clear and unmistakable error has been committed may only proceed 
on the record, evidence that was not part of the record at the 
time of the prior determination may not form the basis of a 
finding that there was an act of clear and unmistakable error. 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Evidence that was 
not of record at the time of the decision cannot be used to 
determine if clear and unmistakable error occurred.  See Porter 
v. Brown, 5 Vet. App. 233 (1993).

The Board has considered the veteran's contentions and the 
pertinent evidence of record.  In this case, the current law and 
regulations are substantively the same as those in effect and 
pertinent at the time of the December 1952 rating decision.  

The evidence considered by the December 1952 rating decision 
included the veteran's service medical records, as well as 
private medical records and the report of a November 1952 VA 
examination.  Other evidence then of record included lay 
statements, evidence concerning the veteran's involvement in an 
automobile accident, and statements indicating that this did not 
constitute willful misconduct.  The decision noted that the 
veteran had been involved in an automobile accident while on 
leave during service, and that this was not due to his willful 
misconduct.  The veteran had received treatment for his 
disability from a private doctor.  However, the more recent VA 
examination had not found an abnormality of the back, and this 
was the basis for the denial of the veteran's claim.  

A review of the service medical records is negative for any 
evidence of a back disability.  However, the evidence shows that 
the veteran was involved in an automobile accident in October 
1951, which was after the date of his separation examination, but 
prior to his actual discharge. 

An April 1952 letter from a private doctor states that he had 
treated the veteran beginning in October 1951 for the residuals 
of an automobile accident.  His injuries included back trauma.  
He had complained of rather severe pain in the lower back region 
since the accident.  An examination had revealed marked 
tenderness in the lower lumbar region on the right side.  An X-
ray study showed a fracture of the transverse process of the 
fourth lumbar vertebra on the right side.  At the time of the 
letter, the veteran was feeling better, but still had a moderate 
amount of pain in his lower back region.  

The veteran was afforded a VA examination of his back in November 
1952.  He was noted to have been involved in an automobile crash 
in October 1951.  The diagnosis of a fractured vertebra by the 
veteran's private doctor was noted.  He had undergone physical 
therapy.  Currently, the veteran complained of chronic recurrent 
low back pain.  There was no radiation of pain.  On examination, 
the veteran had a normal posture and gait.  His lumbar curve was 
slightly diminished.  There was no muscle spasm or pelvic tilt.  
The Patrick's test was slightly positive on the right.  The 
veteran had a full range of back motion, and the neurological 
examination was negative.  An X-ray study conducted at this time 
revealed a normal lumbo-sacral spine.  The diagnoses included no 
pathology of the back. 

The veteran appeared at a hearing before the undersigned Board 
member in February 1999, and argued that the December 1952 rating 
decision contained clear and unmistakable error because it did 
not give the proper weight to the April 1952 letter from the 
veteran's private doctor with its report of an X-ray study that 
showed a fracture of the transverse process of the fourth lumbar 
vertebra.  See Transcript. 

The Board finds that the December 1952 rating decision does not 
contain clear and unmistakable error.  After consideration of the 
veteran's contentions and a review of the evidence available at 
the time of the decision, and based upon the laws and regulations 
in effect at that time, the Board is unable to find an 
undebatable error.  

The evidence does not show that the correct facts were not before 
the adjudicator in December 1952.  The service medical records 
were available at that time, as was the April 1952 letter from 
the private doctor, and the report of the November 1952 VA 
examination.  The November 1952 VA examination specifically 
states that there was no back pathology.  This was accurately 
noted in the December 1952 rating decision, and provided the 
basis of the conclusion that no abnormality of the back had been 
found at the time of the last examination.  While the veteran has 
argued that the April 1952 letter showed that a back disability 
did then exist, it was entirely within the judgment of the RO to 
conclude that on the basis of the more current November 1952 
examination, the veteran did not have a chronic back disability.  
This conclusion is not undebatably contradicted by the evidence 
of record at that time, so it cannot be said that undebatable 
error of a prejudicial nature was committed by the RO in the 
December 1952 rating decision.  Similarly, there is no evidence 
that the RO incorrectly applied the pertinent laws and 
regulations in effect at that time.  Therefore, it must be 
concluded that the December 1952 rating decision was reasonably 
supported by the evidence then of record, and was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a). 

B. New and Material Evidence

If new and material evidence is submitted regarding a claim which 
has previously been denied, then the claim can be reopened and 
reviewed.  38 U.S.C.A. § 5108. New and material evidence means 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  The Court 
has reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether the 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a).  Second, if VA finds the evidence is "new and 
material" immediately upon reopening it must determine whether 
the claim is well grounded, based upon all of the evidence, 
presuming its credibility.  Third, if the claim is well grounded, 
the VA is to proceed to the merits, but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc); see also Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

As previously discussed, the evidence considered by the December 
1952 rating decision consisted of the veteran's service medical 
records, the April 1952 letter from the veteran's private doctor, 
and the November 1952 VA examination report.  The rating decision 
denied entitlement to service connection on the basis that the VA 
examination had not shown any current back pathology.  

The relevant evidence submitted since December 1952 includes an 
April 1992 statement from a private doctor.  This doctor states 
that the veteran currently has persistent back pain.  He was 
noted to have a history of a back injury during service.  The 
impression was spinal stenosis secondary to osteoarthritis. 

An April 1992 note from a private doctor is contained in the 
claims folder, which reflects that the veteran complained of 
chronic back pain for many years.  The history was of an old 
injury during military service.  

A letter dated December 1951 from the same doctor who had 
submitted the April 1952 letter considered in the original rating 
decision was received in May 1992.  This letter is a copy of the 
letter that was submitted in April 1952.  

Private medical records from May 1992 show that the veteran 
underwent a computed tomography scan.  This revealed prominent 
degenerative facet disease bilaterally at the L5 to S1 level and 
mild to moderate slightly asymmetric annular bulging at the L4 to 
L5 level.  

A December 1994 letter from a private doctor is also contained in 
the claims folder.  The doctor states that the veteran has been 
followed by him for many years for low back pain.  He noted that 
there was some concern as to whether the veteran's current back 
disability was related to active service, but stated that from 
the veteran's description, the back injury was related to 
service. 

The veteran was afforded a VA examination in August 1995.  The 
diagnoses included history of herniated lumbar disc or 
questionable fracture.  

The additional evidence also includes the report of a VA X-ray 
study conducted in December 1995.  The impression was some 
degenerative joint disease at L1 to L2.  

In an extensive report dated July 1999, a private doctor stated 
that he had reviewed the veteran's medical history.  The doctor 
stated that the veteran's current back disability was the direct 
result of the motor vehicle accident that occurred during service 
in 1951.  

The Board finds that the additional evidence is both new and 
material.  A basis for the original denial was that the evidence 
did not show the veteran to have a current back disability.  The 
additional evidence submitted by the veteran establishes that he 
does have a current back disability.  The evidence is new in that 
it contains facts that were not previously considered by the 
December 1952 rating decision.  It is also material, in that it 
shows the existence of a current back disability, and this 
constitutes one of the elements required to be shown before 
service connection may be awarded.  Therefore, the veteran's 
claim is reopened.  

As the veteran has submitted new and material evidence to reopen 
his claim, the Board must now determine whether the claim is well 
grounded.  A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 5107.  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The claim 
does not need to be conclusive, but only possible in order to be 
well grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The appellant has the burden of submitting evidence to show that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In order for there to be a well grounded claim for 
service connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed disability, 
and evidence of a nexus between the inservice disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
In this case, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for a back disability.  He has submitted evidence 
which shows that he sustained an injury to his back prior to 
discharge from service.  He has also submitted evidence which 
shows that he currently has a back disability.  Finally, he has 
submitted a medical opinion which purports to show a nexus 
between the current disability and the injury in service.  
Therefore, his claim is well grounded.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The issue of entitlement to service connection for a back 
disability will be further addressed in the remand portion of 
this decision. 


ORDER

The December 1952 rating decision which denied the veteran 
entitlement to service connection for a back disability did not 
contain clear and unmistakable error; the veteran's claim is 
denied. 

The veteran has submitted new and material evidence to reopen his 
claim for entitlement to service connection for a back 
disability; to this extent, his claim is granted. 


REMAND

As noted above, the Board finds that the veteran has submitted 
new and material evidence to reopen his claim for entitlement to 
service connection for a back disability, and that the claim is 
well grounded.  

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action which 
would prejudice the rights of the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  The RO has not considered the 
veteran's claim on the basis of all the evidence, both new and 
old, in order to determine whether the prior disposition of the 
claim should be altered.  Therefore, in order to protect the 
rights of the veteran, the Board believes that the RO should be 
afforded an opportunity to review the veteran's claim for 
entitlement to service connection for a back disability on a de 
novo basis.  

The veteran also contends that he has developed hypertension as a 
result of active service.  He specifically contends that his 
hypertension has developed as a result of his back disability.  
He states that his back disability prevented him from exercising, 
and that this led to the development of his hypertension.  At 
this point, the Board notes the December 1994 letter from the 
veteran's private doctor stating that hypertension is possibly 
related to the veteran's back disability.  The issue of 
entitlement to service connection for a back disability has been 
remanded for de novo review, and if service connection for the 
back disability is established, then this would provide a 
possible basis for the veteran's claim of entitlement to service 
connection for hypertension secondary to the back disability.  
Therefore, the claim of service connection for a back disability 
should be adjudicated prior to a final determination on the issue 
of service connection for hypertension as secondary to the back 
disability.  

In order to afford the veteran due process of law, the Board 
finds that these issues must be remanded to the RO for the 
following action: 

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence pertinent to his claims for 
service connection for his back disability 
and hypertension.  Any evidence submitted 
should be associated with the claims 
folder.  

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the nature, extent, and etiology 
of his back disability.  All indicated 
tests and studies should be completed.  
The claims folder must be made available 
for use in the study of this case.  After 
completion of the examination and review 
of the claims folder, the examiner should 
express an opinion as to whether it is as 
likely as not that the veteran's current 
back disability is the result of the 
injury sustained during active service.  
The reasons and bases for this opinion 
should be provided.  The examiner's 
opinion should be reconciled with the 
opinions contained in the December 1994 
letter and the July 1999 report from the 
veteran's private doctors.  

3.  After the completion of all the 
development requested above, the RO should 
reconsider the veteran's claim for 
entitlement to service connection for a 
back disability on a de novo basis.  

4.  Once the RO has reached a decision 
concerning the claim for entitlement to 
service connection for a back disability, 
the issue of entitlement to service 
connection for hypertension should be 
reviewed, including service connection for 
hypertension as secondary to the back 
disability.  

5.  After the action requested above has 
been completed, if any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

